Citation Nr: 0016192	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968; he was awarded the Combat Infantryman's Badge.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation, 
effective July 13, 1998.  A July 1999 Hearing Officer's 
decision increased the rating to 50 percent, effective July 
13, 1998.  An August 1999 statement from the veteran 
indicated his desire to continue his appeal.  The veteran and 
his wife testified at a video conference in March 2000, and 
additional evidence, accompanied by a waiver of RO 
consideration of the evidence, was received by the Board 
later in March 2000.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 50 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

According to a June 1998 letter from Elaine M. Tripi, Ph.D., 
a psychologist, the veteran had been in therapy since June 
1997 and was seen twice a month.  A psychosocial assessment 
by Dr. Tripi revealed that the veteran experienced severe 
symptomatology related to his PTSD, including depression, 
difficulty relating to others, insomnia, nightmares, and 
flashbacks.  The diagnoses were PTSD with depression, 
delayed, chronic; and schizotypical personality disorder.  
Global assessment of functioning (GAF) was 45.  Dr. Tripi 
concluded that, due to his severe PTSD symptomatology, the 
veteran could not perform any gainful work.

An October 1998 report from Michael E. Barnes, D.O., reveals 
that the veteran complained of depression, hypervigilance, 
recurrent intrusive nightmares, a need to isolate himself, 
decreased energy, anhedonia, problems with memory and 
concentration, insomnia, irritability, and heightened anger.  
His third wife had recently thrown him out.  When interviewed 
the veteran was noted to speak in a rather intense fashion.  
A moderate degree of psychomotor agitation was reported.  His 
affect was quite labile; his mood was anxious and depressed.  
Thought content was characterized by the presence of 
grandiose delusion and some paranoid ideation.  The veteran 
was fully oriented and his memory was intact.  His insight 
was considered poor, and his judgment was somewhat suspect.  
The diagnostic impressions were schizophrenia, paranoid type 
versus schizoaffective disorder; and PTSD.  GAF was 41.

On VA psychiatric examination in October 1998, the veteran's 
complaints included Vietnam related nightmares, problems 
sleeping, flashbacks, an enhanced startle reaction, poor 
temper control, and difficulty tolerating crowds.  On mental 
status examination, the veteran was withdrawn and had a 
downcast look.  His speech was coherent and his thoughts were 
organized and goal directed.  His memory, concentration, and 
orientation were intact.  The diagnosis was PTSD based on 
traumatic Vietnam War experiences, Vietnam related 
nightmares, flashbacks, numbing of feelings, suicidal 
ideation, irritability, poor temper control, and episodic 
alcohol abuse.  GAF was 45.

According to a March 1999 letter from Dr. Tripi, she was 
continuing to see the veteran biweekly.  He was separated 
from his wife and was severely depressed.  Other symptoms 
continued to be decreased energy, lack of interest in most 
things except for writing about his military experiences, 
difficulty sleeping, irritability and anger.  He was taking 
medication for his psychiatric disability.  Dr. Tripi 
concluded that the veteran was not capable of sustaining 
substantial, gainful work activity at any skill or exertional 
level due to the severe symptomatology of his PTSD.

The veteran testified at a personal hearing at the RO in 
April 1999 that he had multiple psychiatric symptomatology, 
including nightly nightmares about Vietnam, flashbacks of 
Vietnam, and a lot of anger.  His wife testified at the 
hearing that the veteran was preoccupied with Vietnam and 
that she had separated from him due to his anger.

VA outpatient records dated from January to May 1999 reveal 
continued treatment for psychiatric disability, to include 
medication.  The impression in January 1999 was rule out 
PTSD, rule out psychotic disorder.  The impressions in 
February 1999 were PTSD, and cannabis dependence; GAF was 55.  
The impressions in May 1999 were PTSD; delusion disorder vs. 
schizophrenia, history unclear; and alcohol abuse, in partial 
remission.

On VA psychiatric examination in June 1999, the veteran said 
that he was separated from his wife and was living in an 
apartment by himself.  He had not worked since 1975.  He 
indicated that he was preoccupied with the Vietnam War and 
related the failure of his three marriages to his Vietnam 
experience.  He said that he was taking an antidepressant and 
antianxiety medication and was doing better.  He reported 
feelings of detachment from his family and said that he did 
not like to be around other people.  He complained of Vietnam 
related flashbacks, irritability, and anger.  On mental 
status examination, the veteran's speech was clear.  He was 
generally rational and logical but related current world 
situations back to Vietnam.  He considered himself depressed; 
and he described panic spells with hyperventilation, 
decreased energy, and feeling scared like he was "...in the 
middle of a fire fight."  PTSD was diagnosed.  The examiner 
did not feel that the veteran was schizophrenic.  GAF was 45, 
and the examiner noted that the veteran had moderate symptoms 
of depression, occasional panic attacks, moderate to severe 
difficulty in social functioning, and severe difficulties in 
occupational functioning.

According to an October 1999 letter from Dr. Tripi, she 
continued to see the veteran biweekly for severe PTSD 
symptomatology, including insomnia, severe depression, 
isolation, and withdrawal from others.  It was Dr. Tripi's 
opinion that the veteran was not employable based on his 
severe PTSD symptomatology.  Dr. Tripi gave a GAF score of 
38.  A copy of the GAF scale that accompanied Dr. Tripi's 
report reveals that a score between 31 and 40 means that 
there is some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work); 
a score between 41 and 50 means that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

The veteran and his wife testified at a video conference 
hearing before the undersigned in March 2000.  The testimony 
from the veteran and his wife as to the veteran's psychiatric 
condition was consistent with their testimony at the RO 
hearing in April 1999.

The veteran's claim is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, a 50 percent 
evaluation is warranted for PTSD resulting in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
if it is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for PTSD if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

The veteran's psychiatric complaints on VA and private 
psychiatric examinations since June 1998 include depression, 
hypervigilance, recurrent intrusive nightmares, a need to 
isolate himself, decreased energy, anhedonia, some problems 
with memory and concentration, insomnia, irritability, and 
anger.  He has not worked since 1975.  His GAF scores have 
ranged from 38 to 55, with 38 being the most recent score.  
The VA examiner concluded in June 1999 that the veteran had 
severe difficulties in occupational functioning.  
Additionally, Dr. Tripi, who has treated the veteran since 
June 1997, has consistently found him to be unemployable due 
to his PTSD symptomatology.  Based on the above, the Board 
finds that the veteran's PTSD symptomatology causes total 
occupational and social impairment.  Consequently, an 
increased evaluation of 100 percent is warranted.






ORDER

An increased evaluation of 100 percent for PTSD is granted 
from July 13, 1998, subject to the criteria applicable to the 
payment of monetary benefits.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

